Vanguard 500 Index Fund Vanguard Balanced Index Fund Vanguard Emerging Markets Stock Index Fund Vanguard European Stock Index Fund Vanguard Extended Market Index Fund Vanguard Growth Index Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Large-Cap Index Fund Vanguard Mid-Cap Index Fund Vanguard Pacific Stock Index Fund Vanguard REIT Index Fund Vanguard Short-Term Bond Index Fund Vanguard Small-Cap Index Fund Vanguard Total Bond Market Index Fund Vanguard Total International Stock Index Fund Vanguard Total Stock Market Index Fund Vanguard Value Index Fund Supplement to the Prospectuses Conversion of Signal ® Shares to Admiral Shares Effective as of the close of business on October 24, 2014, all outstanding Signal Shares have been automatically converted to Admiral Shares, and Signal Shares are no longer available. All references to Signal Shares are deleted from the prospectuses. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS SIGA 102014 Vanguard Bond Index Funds Vanguard Index Funds Vanguard International Equity Index Funds Vanguard Specialized Funds Vanguard STAR ® Funds Vanguard Valley Forge Funds Supplement to the Statement of Additional Information Conversion of Signal ® Shares to Admiral Shares Effective as of the close of business on October 24, 2014, all outstanding Signal Shares have been automatically converted to Admiral Shares, and Signal Shares are no longer available. All references to Signal Shares are deleted from the Statement of Additional Information. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI SIG 102014
